      Case 1:18-cr-00025-JPJ-PMS Document 126 Filed 11/01/18 Page 1 of 1 Pageid#: 6662
                                            A PPEA M N CE SH E ET
                                FO R TH E U N ITED STA TES D ISTR ICT C OU R T
                                     W ESTE RN DISTR ICT O F W R G IN IA
                                            A BING D O N D IV ISIO N

UN ITED STA TES O F A M ERIC A
                                                          CA SE N O .: 1:18C R 25
V.
                                                          DA TE : 11/1/18
GA RY M CFA RL AN E
TER RY DA LTO N
ANTH ONY HARLESS            .

BR AD LEY M QLLIAM S
                                                                                          '
                                                                   .

                            TYPE O F TTEAR IN G : INITIAL A PPE              CE/AR R AIG N M EN T
*****W*W*****.***W**W**W*W************$W**W*W**W**W***************WW********W***W***W*WW***
                                                  PA RTIES:
1.      Pam ela M eade Sargent,U SM J                    6.     N eilH orn
        Zachary Lee                                             G ary M cFarlane
3.      Aaron H ouchens                                   8.    Terry D alton ,
4.      R obertH agan                                           Anthony H arless
5.      ChrisK ow alczuk                                  10.   Bradley W illiam s
W**********************W*W*****WWW***************W****W***W**WW**** **WW**W*W****W*WW******
Recordedby: ELLASURBER                                            TimeinCourt: 10 %:6 -lo :b &
INDEX       SPKR. INDEX             SPKR.     INDEX     SPKR.    INDEX        SPKR.    INDEX        SPKR.
     N O.               NO.                     NO.                NO.                   N O.

to :o5 l,%                          3         ID :r Q 1
            lt6 l:., Rblo                       1
       j                                               o ,I
lD.
  .JJ l,# #       7 ,9                                 V
      l j.,       2 Ny
      l 5 # lû:16    J
            l    ln                     lO 1: :>        I
/ :lp R-              1&:J6 '
                            16
                                         I
                %       k
            4         l:;p? g f
            a ,N                         /
